NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                     2008-7160

                                 ROGER J. OWENS,

                                                           Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                           Respondent-Appellee.


      Roger J. Owens, of Durham, North Carolina, pro se.

       Lauren A. Weeman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Jeanne E. Davidson, Director, and Bryant G. Snee, Deputy
Director. Of counsel were Michael J. Timinski, Deputy Assistant General Counsel, and
Jane C. Kang, Attorney, Office of the General Counsel, United States Department of
Veterans Affairs, Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Ronald M. Holdaway
                        NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit
                                       2008-7160

                                    ROGER J. OWENS,

                                                          Claimant-Appellant,

                                           v.

                    ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


Appeal from the United States Court of Appeals for Veterans Claims in 06-3609, Judge
Ronald M. Holdaway.

                             __________________________

                             DECIDED: May 5, 2009
                             __________________________


Before MAYER, RADER, and BRYSON, Circuit Judges.

PER CURIAM.

       Roger Owens appeals the judgment of the United States Court of Appeals for

Veterans Claims affirming a Board of Veterans’ Appeals decision denying his

entitlement to an earlier service connection effective date for post-traumatic stress

disorder.   Owens v. Shinseki, No. 06-3609 (Ct. Vet. App. May 2, 2008).         Because

Owens has not presented a claim challenging the validity of a rule of law or regulation,

or an interpretation of one, and has presented a constitutional issue in name only, we

dismiss for lack of jurisdiction.
       Our authority to review a decision of the Veterans Court is limited. We may

review such a decision only to the extent that it pertains to the validity of a “rule of law or

of any statute or regulation . . . or any interpretation thereof (other than a determination

as to a factual matter),” or “to interpret constitutional and statutory provisions, to the

extent presented and necessary to a decision.” 38 U.S.C §§ 7292(a), (c). Absent the

presentation of a constitutional issue, we do not otherwise have jurisdiction to review

either “a challenge to a factual determination” or “a challenge to a law or regulation as

applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).

       Owens argues that the Veterans Court has misinterpreted the law as using the

terms “open” and “re-open” interchangeably in denying that he had presented a claim

for service-connected PTSD before August 30, 1995. This argument is grounded on a

notation of “reopened claim received 8-30-95” on a VA Rating Decision Sheet. Since he

alleges that he had presented the VA with a PTSD claim in 1988, the fact that the VA

would mark this as “reopened” means that it must have been opened before. The

inference of a prior article claiming PTSD from this evidence, however, constitutes a

matter of fact that we do not have jurisdiction to consider.

       Owens also argues that because the Veterans Court has held him responsible

for the date stamp on evidence showing a 1988 claim for PTSD, a VA Form 21-526 for

which there is no record of receipt, he has been denied equal protection of the law, a

constitutional issue.    However, the Veterans Court made no such constitutional

decision, and Owens’ equal protection claim is actually an argument on the factual

merits of whether the form was received before 1995 as he alleged.




2008-7160                                     2